PER CURIAM.
The defendant was tried and convicted by the Criminal Court of Record of Dade County following waiver of jury trial and pleas of not guilty to the charges of assault with intent to commit murder and unlawfully buying, receiving, or aiding in the concealment of stolen property well knowing the same to be stolen.
He has appealed from the judgment and sentence on both counts. Reversal is sought on the ground that the evidence was insufficient to prove the defendant guilty of the crimes for which he was convicted.
We have carefully considered the points on appeal in the light of the record, briefs and arguments of counsel and have concluded that the evidence is legally sufficient to support the convictions and that no reversible error appears. See King v. State, 156 Fla. 817, 24 So.2d 573 (1946), as to the conviction of buying, receiving, or aiding in the concealment of stolen property. It was conclusively shown that the appellant fired a weapon at the pursuing officer, and the finding of guilt as to the assault with intent to commit murder is presumed correct. Crum v. State, Fla.App.1965, 172 So. 2d 24.
Affirmed.